The opinion of the court was delivered by
Powebs, J.
The right of town officers to recover pay for official services is regulated by statute. Section 2673 reads: *377“ Towns, at the annual meeting, may fix the compensation of town officers. ” Section 2727 requires the auditors to examine and adjust the accounts of town officers, and report the items of such accounts to the town at its annual meeting. Section 2728 forbids the allowance by the auditors of any claim for personal services except when compensation is fixed by law or by vote of the town, but requires the auditors to report the nature and extent of such services to such meeting.
By these sections it is clear that the plaintiff is not entitled to recover for his services beyond the sum tendered. When he accepted office he was bound to know that the “ nature and extent of his services ” would be reported to such meeting by the auditors, and that at such meeting the town, being informed by the auditors of the character of his services, would “ fix the compensation. ”
He took office impliedly agreeing to accept pay as the law contemplates. It is not a case where long usage has made the law, but a case of explicit statutory regulation.
Judgment affirmed.